Order entered February 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00430-CR

                             DAVID CARL SWINGLE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 2-06-16

                                            ORDER
       The Court GRANTS the State of Texas’s February 12, 2014 unopposed motion to

present oral argument. The Court will hear oral argument in this case on Tuesday, February 18,

2014 at 2:15 p.m. Oral argument will take place in Liberty Hall, located on the first floor of the

Rockwall County Courthouse at 1111 East Yellowjacket Lane in Rockwall, Texas. Argument is

limited to twenty minutes for each side and five minutes to the appellant for rebuttal.


                                                       /s/   ADA BROWN
                                                             PRESIDING JUSTICE